Hon..Robert 5. Calvert
Comptroller of Public Accounts   Opinion No. 9-175
Capitol Station
Austin, Texae                    Re:   Collection of certain
                                       judgmenta for dellr?
Dear Mr. Calvert:                      quent taxee.
          You request the opinion of this office upon the
statement of facts which you preBented in your letter. We
summarize the pertinent facts at3 follows.
          Suite for delinquent taxes, penalties and lntersast
were filed In the Dletrlct Court of Ward County In caueea
numbered 7272-T and 7275-T, respectively, on valid aeaesa-
ments. The validity of the rsrreeements1s not questioned.
These suits were filed and prosecuted by the attorney under
hiB contract with Ward County for the collection of delln-
quent taxes. In each case the court found the adjudged value
of the property a8 provided In Be&ion   5 of Article 7345b,
Vernon's Civil Statutea. The delinquent taxes were calou-
lated upon thle ad&aged value, and judgment was rendered for
the taxes aa calculated upon the adjudged value. The adjudg-
ed value was leae than the aeeeeaed  value at the time the
delinquent taxes were levied,  and const3quentlyeach judg-
ment is lees than It would have been if it had been baaed on
the taxea levied on the aesessed value.
          It now appears that-the defendants in the delln-
quent     suits deelre to pay the amounts of the judgments
        tax
and costo, and by this meana pay the taxes and extlngulah
the constitutional llena provided for securing the payment Of
the taxes.
          The question which you preeent for our decision
may be thus stated: May the delinquent talpayer, the de-
fendant agalnet whom the judgment is rendered, pay the amount,
of taxes adjudged owing aa calculated upon the adjudged value
and thus satisfy the requirement6 of the law 8,sto the payment
of his taxes? The answer to this question Is In the nege-
tlve.
    Hon. Robert 8. Calvert,   page 2 (Oplnton No. g-175)


              We think there is no question but what a delinqu-
    ent taxpayer against whom judgment haa been rendered fop the
    full amount of taxes, penalties, lntereat and costs has the
    right prior to a sale to pay the taxes, penalties, interest
    and costs and thus satisfy the judgment and extinguish the
    State's lien for the payment of the taxes. The provlaion of
    the statute permitting the court to find the adjudged value
    of the land at the time of the trial has no effect wh8tsoever
    to reduce the assessment and the amount of taxes, penalties and
    interest owing by the delinquent taxpayer upon his asaesamenf.~
    In a delinquent tax suit judgment should be rendered  by the court
    for the full amount of unpaid taxes, penaltlea and interest upon
    the assessment. If an adjudged value ia found by the court, this
    merely operates to permit a sale of the property for a aum
    less than the amount of taxes, penalties and lnterest,:and
    which has the effect of extinguishing the lien. But this.does
    not operate to pay the taxes assessed ,agalnstthe delinquent
    3axpayer. The court said In Watts v. City of El Paso, 183 S.W.
2d 249 (Tex. Clv. App. 1944, error ref.):
                     ,1
                       . . . Even though the property be struck
               off to the owner or to a party other than a
               taxing unit for the adjudged value, this does~~-~.
               no.t Day the taxes. It discharges the taxes
               as a lien against the particular property. ...
                    "The Dumose of the ad.ludnedvalue Dro-
               vision of the-law Is not for tEe benefit-of the
               delinquent taxpayer, ,it 5.sto enable the taxing
               units to apply the full dalue of the property
               to their cialms without *he necessity-of
               further adminiiitratlonthereof...." (Emphasis
/              supplied.)
              Section 5 of Article 7345b, V.C.S., merely pro-
    vides that the court "shall incorporate In its judgment a
    finding of the reasonable fair value thereof, 3n bulk or in
    parcels, either or both, as the Court may deem proper," but
    it is,quite obvlous.that It was not the intent of the Legls-
    lature to substitute the adjudged value for the assessed
    value upon which the tax Is calculated. The judgment,should
    still be for the aggregate amount of the taxes, penalties,
    Interest and costs upon the assessed valuation.
              What the court has done in the 'judgmentshere in-
    volved is to substltu$e the adjudged value for the assessed
    value. This is a nullity for the reason that the Dlstrlct
    Court has no. power or jurisdiction to substitute any'value
HQn. Robert 9’.Calv+rt, page 3 (OpQhn   No. #-l75)


for the aaeessed value. This 1.smade quite plain in the
case of State v. n           126 Tei. 11, 84,8.W.2d 1076
(1935), in the Pollowlng la;guage;
          "The,real question for decision here 1s
      this, Was, the district court In this prooeed-
      lng authorlzed to revalue and rea88ems’the
      property on the findings‘made by the jury and
      award ~judgmentfor tares with interest on ac-
      count of dellnpuency? It ia our opifiionthat




     of equalizat,lonis unqtiestlonablyexC5uaive.
     State v. CNcago   R. I., etc. A. Co. (Tex,.,Com.
     App.) 263 S.W. 249.“(Emphasis supplied)
          The court kid In ylontaomeryCounty v. Humble Oil
and’~ReflnlnaComnany 245 #..w.2d326 (Tex. Clv. App. 1951
error ref. n.r,e,) chat in a suit for taxes the dourt may not
substitute Its flnkngs of valuation of property for the find-
lngs of the Board of Equalkzatlon and render judgment for taxa-
tion ourDoses based uoon the court’s Valuation. To the same
                          ent School District v. W T Waaaoner
                          a    2   b45 (19431 At3 ie iave ,.‘, :.
                          ug!id dyalueis not’to be substltut-
ed for the valid kessed- value. Therefore, these judgments
of the court based upon the adjudged value and:not the aaaesaed
value have no legal effect’. Moreover,  if this course should be
pursued, it would result in inequality and~diacrlmfnation ag,alnEt
other taxpayera who paid their taxes upon the aseesaed value a8
distinguished from the adjudged value.
          The delinquent taxpayer, as is the case here, de-
eclrlngto pay the taxeer,penalties, lntereat and costs prior
to a sale is required to pay the amount of the taxes, penal-
ties, interest and costs for rhlch  the court should have
rendered judgment upon the asaeased value. The Tax Assessor-
Collector would ,not be authorized under the law to accept
anything less In satisfaction of the delinquent taxes, penal-
ties, interest and costs due upon the aeseseed value.
                                                    .   -




Hon. Robert 9. Calvert, page 4 (Opinion No. S-175)




          The District Court in a delinquent tax suit has no
authority or jurisdiction to sub,etitutethe adjudged  value
of the property ascertained at the date of the trial as
provided by Section 5 of Article 7345b, P.C.B., for the
aBBeS8ed Value.  A judgment for the taxes rendered upon the
adjudged value, as distinguished from the asaesaed value,
Is a nullity. The delinquent taxpayer and defendant in the
suit may not, therefore, discharge his taxes, penalties,
interest and coats by paying prior to sale the taxes,'penal-
ties, interest and costs calculated upon the adjudged value.
The Tax Assessor-Collector is not authorized to accept'any-
thing less than the full .&ount of the taxes, penalties,
interest and coats calcula't,edupon the assessed val.uefrom
the defendant who desires to pay his taxes and discharge
the lien prior to sale.
APPROVED :                       Yours very truly,
                                 ~JORNBEN SHEPPERD
L. P. Lollar                     Attorney Qeneral
Taxation Division

Mary K. Wall
Reviewer                         By   -@$yJ-J
                                      L. . Lollar
                                      Assistant
John Davenport
Reviewer

John Atchison
Acting First Assistant

John Den Shepperd
Attorney General